Citation Nr: 1035074	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  03-25 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right shoulder 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

A.A., appellant's fiancée


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1985 to October 
1993.

These matters come to the Board of Veterans' Appeals ("Board") 
on appeal from a rating decision issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Milwaukee, 
Wisconsin.  In an October 2002 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine.  Thereafter, in a February 2006 
rating decision, the RO found that new and material evidence had 
not been received sufficient to reopen the Veteran's claim of 
entitlement to service connection for residuals of a right 
shoulder injury/strain.  

In November 2007, the Veteran's fiancée provided testimony at a 
hearing conducted before the undersigned Veterans Law Judge; the 
record reflects that the Veteran was unable to attend the hearing 
because he was incarcerated.  A transcript of this hearing has 
been associated with the claims folder.

In April 2008, the Board found that new and material evidence had 
been received sufficient to reopen the Veteran's claim of 
entitlement to service connection for residuals of a right 
shoulder injury/strain.  It thereafter remanded his claims for 
further development, specifically to obtain updated treatment 
records and afford him a VA examination and opinion regarding 
whether his claimed disabilities were related to service.  This 
was accomplished, and in March 2010, the VA Appeals Management 
Center issued a Supplemental Statement of the Case, in which it 
continued to deny the Veteran's claims.  The claims folder has 
been returned to the Board for further appellate proceedings. 

The Board has recharacterized the issue of entitlement to service 
connection for degenerative changes of the lumbar spine with 
spondylolysis and spondylolisthesis of L5-S1 to more broadly 
encompass entitlement to service connection for a low back 
disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that when a claimant makes a claim, he is seeking 
service connection for symptoms, regardless of how those symptoms 
are diagnosed or labeled).  In this regard, the Board notes that 
the record reflects that the Veteran has been diagnosed with a 
low back strain.  


FINDINGS OF FACT

1.  The Veteran's lumbar strain has been medically attributed to 
a disease, injury or event in service.

2.  The Veteran's current right shoulder strain is not shown by 
the probative evidence of record to be causally related to a 
disease, injury or event in service.  


CONCLUSIONS OF LAW

1.  The evidence of record establishes that the Veteran's lumbar 
strain is the result of a disease, injury or event in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The Veteran's right shoulder strain was neither incurred in, 
nor aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims ("Court") held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claims.  Element (4), however, 
(regarding the requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claims), was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective May 
30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

By letters dated August 2001 and May 2005, respectively, the 
Veteran was advised of the information necessary to substantiate 
his claims of entitlement to service connection for his low back 
and right shoulder disorders.  The RO informed him of the 
division of responsibility between VA and himself for obtaining 
the required evidence, and requested that he provide any evidence 
in his possession that pertained to such claims.  38 U.S.C.A. 
§5103(a); 38 C.F.R. § 3.159(b).  In addition, a subsequent 
letter, dated April 2008, again informed the Veteran of the 
information necessary to substantiate his claims of entitlement 
to service connection, and afforded him appropriate notice 
according to Dingess/Hartman.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service treatment 
records, post-service private treatment records, and VA 
examination reports dated October 1994, September 2002 and July 
2009.  Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Veteran has not 
referenced any outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims that have not already 
been associated with the claims folder.

With regard to the October 1994 spine examination, the Board 
notes that, although there were objective findings of grade I L5-
S1 spondylolisthesis with spina bifida occulta, this is a 
developmental or congenital defect, for which service connection 
may not be granted.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  A review of the September 2002 spine examination report 
shows that the examiner opined that there was no pathology upon 
which the Veteran's low back pain could be based.  The July 2009 
examination report, however, reveals that the examiner reviewed 
the complete claims folder, elicited from the Veteran his history 
of low back and shoulder injuries, symptomatology and treatment, 
performed a comprehensive physical examination, and provided 
clinical findings detailing the results of his examination.  He 
also provided a complete basis and rationale for his conclusions.  
Accordingly, the Board concludes that the examination report in 
this case is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claims has 
been consistent with the provisions of the VCAA.  The appellant 
has been provided every opportunity to submit evidence and 
argument in support of his claims and to respond to the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
appealed claims.  Accordingly, the Board will proceed to a 
decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic diseases, 
such as arthritis, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one (1) year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Service connection may not be granted for congenital or 
developmental defects.  
38 C.F.R. §§ 3.303(c) and 4.9.  See also Winn v. Brown, supra 
(stating that congenital or developmental defects are not 
diseases or injuries within the meaning of VA law and 
regulation).  However, VA's General Counsel has held that a 
congenital defect can be subject to a superimposed disease or 
injury, and if that superimposed disease or injury occurs during 
military service, service-connection may be warranted for the 
resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).

A.	Entitlement to service connection for a low back disorder.

The Veteran contends that he experiences chronic low back pain as 
a result of two falls he experienced in 1987 during service.  

A review of his service treatment records shows that in May 1987, 
the Veteran was seen at the clinic at Camp Pendleton, where he 
reported that he had slipped in the shower and landed on his back 
and right buttock.  He was diagnosed with an acute low back 
strain/contusion and was treated with anti-inflammatory 
medication, rest and icing.  Although he showed some improvement 
during the following week, he was placed on light duty, and said 
that he continued to experience pain.  At the time of his August 
1993 service separation examination, although he complained of 
experiencing mechanical low back pain, there were no objective 
findings of a back disorder.

In September 1994, the Veteran applied for service connection for 
a back disorder.  During an October 1994 VA examination, an x-ray 
revealed grade I spondylolisthesis and spina bifida occulta, 
which were noted to be congenital disorders.  The examiner 
diagnosed him with lumbar myalgia (muscle pain) without any 
objective findings of a low back disorder.  Similarly, during a 
subsequent September 2002 VA examination, x-rays revealed no 
finding of pathology other than the previous findings of 
spondylolisthesis and spina bifida occulta.  The examiner opined 
that these defects did not cause low back pain, and thus 
concluded that there was no evidence of any pathology that 
resulted in the Veteran's low back pain.   

Also of record are post-service treatment reports from the Fox 
Lake Correctional Institution, dated 2003 to 2004, showing that 
the Veteran complained of chronic low back pain while 
incarcerated.  X-rays taken in August 2004 revealed a finding of 
spondylolisthesis.
In July 2009, the Veteran was afforded a third VA spinal 
examination, at which time, the examiner diagnosed him as having 
a lumbar strain and opined that it was at least as likely as not 
that the condition was related to his active duty service.  He 
explained that his conclusion was based on several factors, 
including the fact that the Veteran had only received minimal 
treatment in 1987, had some chronic issues with flare-ups, and 
had sought medical treatment on several occasions following 
service.  He also said that the Veteran's x-rays only showed 
evidence of spondylolisthesis with spina bifida occulta, which he 
noted is a congenital condition that was neither related to a 
fall during service, nor any other incident of active duty.  He 
further stated that these disorders were also unrelated to the 
Veteran's lumbar strain, which, he said, is a soft tissue 
muscular injury.  

Based on a review of the complete claims folder, the Board 
concludes that the evidence of record supports the Veteran's 
claim of entitlement to service connection for lumbar strain.  As 
noted above, the July 2009 VA examiner opined that the Veteran's 
lumbar strain was at least as likely as not related to his in-
service accident.  In addition, despite the negative findings 
shown during the Veteran's service separation examination, 
subsequent treatment records show that the Veteran continued to 
complain of chronic low back problems.  In accordance with the 
decisions of the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006), and Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the Board finds that the lay 
evidence presented by the Veteran concerning his in-service 
accident and continuity of symptoms after service is generally 
credible and ultimately competent.  

For these reasons, the Board concludes that service connection 
for the Veteran's lumbar strain is warranted.  As such, the Board 
finds that the Veteran's claim for service connection has been 
established.

B.  Entitlement to service connection for a right shoulder 
strain.

The Veteran states that he began to experience right shoulder 
pain in 1990 while playing softball during service.

The Board notes that the Veteran's service treatment records 
reflect, in part, that he was treated conservatively for a right 
shoulder injury in November 1990.  However, his August 1993 
service separation examination revealed normal findings for the 
upper extremities and musculoskeletal system. 

A review of the October 1994 VA examination  reveals that, 
although the examiner noted that the Veteran had a right shoulder 
sports injury in service, resulting in a shoulder subluxation 
(dislocation), there were no residuals from the injury at the 
time of the evaluation.   

Subsequent treatment reports from the Veteran's period of 
incarceration between 2003 and 2004 show that he complained of 
right shoulder pain and was treated with anti-inflammatory 
medication.  A July 2003 x-ray, however, was negative, with no 
evidence of fracture or dislocation.

During the July 2009 VA examination, the Veteran said that, 
following his 1990 injury, he continued to experience chronic 
right shoulder pain, which he described as sharp and achy.  The 
examiner noted that, although the claims folder revealed that he 
had sought treatment from VA on at least two occasions, these 
reports only evidenced right shoulder pain without any objective 
physiological findings.  Upon examination, it was noted that he 
had a large, bony prominence along the apex of the right 
shoulder, measuring 3 x 2.5 centimeters, that was mildly tender, 
and without fluctuance, erythema or edema.  X-rays revealed no 
evidence of nerve impingement or acromioclavicular joint 
abnormality.  The examiner diagnosed the Veteran with a right 
shoulder strain, and opined that it was less likely than not that 
the condition was related to service.  He explained that the x-
rays showed no abnormality and that the acromioclavicular joint 
was intact.  While he noted that there had been some question 
regarding a previous tear and a subluxation or dislocation, he 
stated that, had the Veteran experienced a subluxation in 1990 
during service, he would have likely had some further issues with 
subluxation or dislocation, especially considering that he had 
received very minimal treatment for his shoulder after his 
claimed injury.  Finally, the examiner also concluded that it was 
less likely than not that the Veteran's right shoulder pain was 
related to his military service.  
Based on a complete review of the evidence, the Board concludes 
that the competent and probative evidence of record is against 
the Veteran's claim of entitlement to service connection for a 
right shoulder strain. 

In reaching this conclusion, the Board notes that, although the 
Veteran's service treatment records show that he was seen for a 
right shoulder injury in service, there is no evidence that he 
sustained a permanent disability.  Rather, as noted above, his 
service separation examination revealed normal findings for his 
upper extremities and musculoskeletal system.   Moreover, while 
post-service treatment reports indicate that the Veteran 
continued to complain of right shoulder pain, and was treated 
conservatively with anti-inflammatory medication, mere pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In addition to the VA examiner's report, the Board has also 
considered the Veteran's assertion in support of his claim that 
he began to experience chronic right shoulder pain following his 
1990 injury, which has continued since that time.  In this 
regard, the Court has repeatedly held that a veteran is competent 
to describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the 
Board finds that joint pain is the type of symptom that the 
Veteran is competent to describe, his statements carry some 
probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

However, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been admitted.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").  In this case, although the Board believes that the 
Veteran sincerely feels that his current right shoulder strain is 
related to service, he has not been shown to have any medical 
knowledge or training, and thus is not competent to provide an 
opinion relating to medical causation and etiology, such as 
relating shoulder pain to an in-service incident.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a result, his 
assertions do not constitute competent medical evidence that the 
claimed disability was caused by, or was otherwise related to, 
service.

In reaching this conclusion, the Board has considered the 
decision in Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. 
Cir. 2006), wherein the Federal Circuit determined that the Board 
erred by finding that a claimant's report of in-service symptoms 
lacked credibility solely because there was no objective medical 
evidence corroborating those symptoms at the time.  However, the 
Board believes the instant case is clearly distinguishable, as 
the Board is not relying solely upon a general absence of 
complaints during service.  Rather, it is relying on the report 
of a competent VA examiner, who, after carefully reviewing the 
Veteran's treatment records and performing a comprehensive 
examination, concluded that it was less likely than not that his 
right shoulder strain was related to service.  The Board finds 
that this opinion is the most probative evidence of record as to 
the relationship between the Veteran's current disorder and 
service, and ultimately outweighs his lay reports of etiology. 

Accordingly, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim of entitlement to service 
connection for a right shoulder strain.  The "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of evidence.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for lumbar strain is granted.

Entitlement to service connection for a right shoulder strain is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


